Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 1 of 9

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

Alicia Nicole Davis

Plaintiff,
V.

Med-star Georgetown
University Hospital

Defendant.

 

 

Case: 1:21-cv—00520 JURY DEMAND
Assigned To : Unassigned

Assign. Date : 2/23/2021

Description: Pro Se Gen. Civ. (F-DECk)

COMPLAINT

(Food Poisoning - Strict Liability, Negligence, Personal Injury, Emotional Distress)

Plaintiff Alicia Nicole Davis ("plaintiff), pro se at the time of filing, asserting

claims against Defendant Med-star Georgetown University Hospital, a District of Columbia

Corporation ("defendant"), and states and alleges as follows:

PARTIES

1, The plaintiff, Alicia Nicole Davis, is a resident of Montgomery

County Maryland, and is a dual citizen of the State of Maryland and the State of

Missouri.

2, The defendant, Georgetown University Hospital, is a corporation organized

and existing under the laws of the District of Columbia. Defendant, together with its

subsidiaries, operates a hospital in the District of Columbia. At all times
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 2 of 9

relevant to the allegations contained in this complaint, the hospital was registered to do
business, and did conduct business, in the District of Columbia. The defendant distributed,

maintained and sold the food products that are the subject of this action at its restaurant

location in the District of Columbia.
Il. JURISDICTION AND VENUE

3. This Court has jurisdiction over the subject matter of this action pursuant
to 28 USC § 1332(a)(1) and (e) because the matter in controversy exceeds $75,000.00,
exclusive of costs, it is between citizens of different states, and because the defendant
has certain minimum contacts with the District of Columbia such that the maintenance
of the suit in this district does not offend traditional notions of fair play and substantial
justice.

4, Venue in the United States District Court for the District of Columbia is
proper pursuant to 28 USC§ 1391 (a)(2) because a substantial part of the events or
omissions giving rise to the plaintiff's claims and causes of action occurred in this
judicial district, and because the defendant was subject to personal jurisdiction in this

judicial district at the time of the commencement of the action.
Il]. GENERAL ALLEGATIONS

5. On or about February 23, 2018, the plaintiff was recovering from a caesarian

delivery of her first-born child in the defendant’s hospital.

6. The plaintiff was served her meal by the catering staff and she

began to eat it.

7. The plaintiff felt uneasy and as she ate her food, and she felt fuzz in her

mouth. Unbeknownst to her, she saw that she’d been eating molded food.
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 3 of 9

8. She shortly began to vomit and her stomach violently convulsing
as her stomach as her body tried to expel the contaminated food. After all foods
were expelled, she then vomited stomach acid and air without relief.

9, The pain was severely excruciating due to her recovering c-section
stitches and surgery and the strain on the core muscles used to expel food when

vomiting. An action that was detrimental to her healing and recovery.

Salmonella

10. The term Salmonella refers to a group or family of bacteria that
variously cause illness in humans. The taxonomy and nomenclature of Salmonella

have changed over the years and are still evolving!.

ll, Salmonella is an enteric bacterium, which means that it lives the
intestinal tracts of humans and other animals, including birds. Salmonella bacteria
are usually transmitted to humans by eating foods contaminated with animal
feces or foods that have been handled by infected food service workers who have
practiced poor personal hygiene. Contaminated foods usually look and smell
normal. Contaminated foods are often of animal origin, such as beef, poultry,

milk, or eggs, but all foods, including vegetables, may become contaminated.

 

' Regan Zambri PLLC
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 4 of 9

12. Salmonella is also a cause of a condition called post infectious
irritable bowel syndrome (IBS), which is a chronic disorder characterized by
alternating bouts of constipation and diarrhea, both of which are generally
accompanied by abdominal cramping and pain. In one recent study, over one-
third of IBS sufferers had had BS for more than ten years, with their symptoms

remaining fairly constant over time. IBS sufferers typically experienced

symptoms tor an average otf 8.1 days per month .

 

13. The plaintiff began to feel extreme pain and stress. And that night
she began to suffer from continual bouts of diarrhea coupled with severe
abdominal cramping. She could not continue breastfeeding her son so she was
given a neonatal prescription for donor breast milk. The plaintiff experienced
bloating and her stomach ultimately became distended.

14. The plaintiff's symptoms lasted for months. Her abdominal
cramps remained excruciatingly severe throughout. She experienced emotional
distress and as a result, was seen by a psychologist. She filed a grievance and
met with several hospital directors to discuss her pain and vomiting.

15. Still in pain from her abdominal cramping, the plaintiff developed
complications resulting in her son being released from the hospital in the care
of the plaintiff's mother at 3 days old. This caused severe emotional distress
and was stressed by all the staff visitation including psychologists and

psychiatrists.
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 5of9

16.

To date, the plaintiff continues to suffer from severe bloating, IBS,

and intermittent sharp pains in the abdomen and constant psychological

reminders of the horrible experience.

17.

18.

19,

20,

Il. CAUSES OF ACTION

COUNTI
(Strict Liability)

The defendant was at all times relevant hereto the manufacturer,
distributor, and seller of the adulterated food product that is the
subject of the action.

The adulterated food product that the defendant manufactured,
distributed, and/or sold was, at the time it left the defendant's
control, defective and unreasonably dangerous for its ordinary and
expected use because it contained Salmonella, a deadly pathogen.
The adulterated food product that the defendant manufactured,
distributed, and/or sold was delivered to the plaintiff without any
change in its defective condition. The adulterated food product that
the defendant manufactured, distributed, and/or sold was used in the
manner expected and intended, and was consumed by the
recovering breastfeeding plaintiff.

The defendant owed a duty of care to the plaintiff to distribute,
manufacture, and/or sell food that was not contaminated, which was

fit for human consumption, that was reasonably safe in
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 6 of 9

construction, and that was free of pathogenic bacteria or other

substances injurious to human health. The defendant breached this

duty.

21. The defendant owned a duty of care to the plaintiff to design, prepare,
serve, sell food that was fit for human consumption, and that was safe to
the extent contemplated by a reasonable consumer. The defendant
breached this duty.

2. ~+Plaintiff suffered injury and damages as a dircct and proximate result
of the defective and unreasonably dangerous condition of the
adulterated food product that the defendant manufactured, distributed,

and/or sold.

COUNT II
(Negligence)

23. The defendant owed to the plaintiff a duty to use reasonable care in the
manufacture, distribution, and sale of its food product, the breach of
which duty would have prevented or eliminated the risk that the
defendant's food products would become contaminated with
Salmonella or any other dangerous pathogen. The defendant breached
this duty.

24. The defendant had a duty to comply with all statutes, laws, regulations,
or safety codes pellaining to the manufacture, distribution, storage,
and sale of its food product, but failed to do so, and was therefore
negligent. The plaintiff is among the class of persons designed to be

protected by these statutes, laws, regulations, safety codes or provision
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 7 of 9

pertaining to the manufacture, distribution, storage, and sale of similar
food products.

25. The defendant had a duty to properly supervise, train, and monitor its
respective employees, and to ensure their compliance with all
applicable statutes, laws, regulations, or safety codes pertaining to the
manufacture, distribution, storage, and sale of similar food products,
but it failed to do so, and was therefore negligent.

26. The defendant had a duly to use ingredients, supplies, and other
constituent materials that were reasonably safe, wholesome, free of
defects, and that otherwise complied with applicable federal, state,
and local laws, ordinances and regulations, and that were clean, free
from adulteration, and safe for human consumption, but it failed to do

so, and was therefore negligent.

27. Asa direct and proximate result of the defendant's acts of negligence,
the plaintiff sustained injuries and damages in an amount to be

determined attrial.

IV. DAMAGES
28. The plaintiff has suffered general, special, incidental, and
consequential damages as the direct and proximate result of the acts
and omissions of the defendant, in an amount that shall be fully proven

at the time of trial. These damages include, but are not limited to:
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 8 of 9

damages for general pain and suffering; damages for loss of enjoyment
of life, both past and future; medical and medical related expenses,
both past and future; travel and travel-related expenses, both past and
future; emotional distress, both past and future; pharmaceutical
expenses, both past and future; and all other ordinary, incidental, or
consequential damages that would or could be reasonably anticipated
to arise under the circumstances.
PRAYER FOR RELIED
WHEREFORE, the plaintiff prays for judgment against defendant as follows:
A. Ordering compensation for all general, special, incidental, and
consequential damages suffered by the plaintiff as a result of the defendant's
conduct in the amount of ONE HUNDRED FORTY THOUSAND DOLLARS
($140,000);
B. Ordering statutory prejudgment interest;
C. Awarding plaintiff reasonable attorneys’ fees and costs, to the fullest
extent allowed by law; and

D. — Granting all such additional and/or further relief as this Court deems

just and equitable.
Case 1:21-cv-00520-RC Document1 Filed 02/23/21 Page 9 of 9

JURY DEMAND

Plaintiff hereby demands a trial by jury with respect to each claim in this Complaint.

DATED: February 20, 2021

Respectfully submitted,

 

 

\S Alicia Davis
Pro Se

10221 River Rd

Potomac, MD
Justice4troops@gmail.com
(417)-413-3877
